Citation Nr: 1615142	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder to include schizophrenia, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Veteran testified at a Travel Board hearing before the undersigned.  

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue on appeal has been recharacterized as indicated on the front page of this decision to encompass all psychiatric disorders.

The issue of service connection for a psychiatric disorder to include schizophrenia, bipolar disorder, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2009, the RO denied service connection for a bipolar disorder and determined that new and material evidence had not been submitted to reopen the claim of service connection for schizophrenia and PTSD.  The Veteran did not appeal.

2.  Evidence submitted since the RO's January 2009 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2009 rating decision which denied service connection for a bipolar disorder and determined that new and material evidence had not been submitted to reopen the claim of service connection for schizophrenia and PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's January 2009 rating decision; thus, the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In May 1979, the RO denied service connection for schizophrenia on the basis that schizophrenia did not have its original during service or within the presumptive period.  The Veteran did not initiate an appeal to that rating decision.  Therefore, the RO's May 1979 rating decision is final.  38 U.S.C.A. § 7105.

In August 1984, the RO determined that new and material evidence had not been received to reopen the claim of service connection for schizophrenia and no error was found in the May 1979 rating decision.  The Veteran did not initiate an appeal to that rating decision.  Therefore, the RO's August 1984 rating decision is final.  38 U.S.C.A. § 7105.

In June 1986, the RO determined that new and material evidence had not been received to reopen the claim of service connection for schizophrenia and no error was found in the May 1979 and August 1984 rating decisions.  The Veteran did not initiate an appeal to that rating decision.  

In July 1988, the RO confirmed and continued the prior denial.  The Veteran did not initiate an appeal to that rating decision.  Therefore, the RO's July 1988 rating decision is final.  38 U.S.C.A. § 7105.

In May 1990, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a nervous condition to include PTSD.  An April 1992 rating decision was promulgated for record purposes to formally code the denial of service connection for the specific disability of PTSD.  The Veteran perfected an appeal as to the denial of service connection for PTSD.  In an April 1995 rating decision, service connection for PTSD was denied by the Board.  The Veteran did not appeal that decision to the Court and it is final.  38 U.S.C.A. § 7104(b).

In a January 2009 rating decision, the RO determined that service connection for bipolar disorder was not warranted on the merits because the evidence did not show that bipolar disorder was either incurred in or was aggravated by military service.  The RO also determined that new and material evidence had not been received to reopen the claim of service connection for schizophrenia or PTSD.  The Veteran did not initiate an appeal to that rating decision.  Further, additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's January 2009 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of medical records confirming diagnoses of schizophrenia/schizophrenic reaction and bipolar disorder.  In addition, lay evidence has been received from the Veteran's brother-in-law and niece who indicated that prior to service, the Veteran did not exhibit observable psychiatric symptoms, but had such symptoms after service.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  At the hearing, the undersigned noted that this was a rather low threshold.  

The Board finds that there is new evidence suggesting that the Veteran's psychiatric manifestations/diagnoses had their onset within the presumptive period.  The evidence shows current diagnoses.  Therefore, this new evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination; the claim may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's January 2009 decision; thus, the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a psychiatric disability is granted.  



REMAND

The claim of service connection for a psychiatric disorder has been reopened.  At his Travel Board hearing, the Veteran testified that he had been awarded benefits from the Social Security Administration (SSA); thus, those records should be obtained.  The record contains several psychiatric diagnoses.  The Board finds that a VA examination should be conducted to ascertain the current diagnosis and whether it is etiologically connected to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

2.  Schedule the Veteran for a VA psychiatric examination.  The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to identify all psychiatric disorders found to be present, including, if appropriate, schizophrenia, bipolar disorder, and PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event.  

Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD made after service, the examiner should indicate whether there is a claimed stressor made by the Veteran which is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  The examiner must also specifically state whether the claimed stressor is related to the Veteran's military service to include having a fear of hostile military or terrorist activity, including but not limited to an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.

4.  Finally, the AOJ should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


